Case: 20-1167    Document: 66    Page: 1   Filed: 02/18/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         MOJAVE DESERT HOLDINGS, LLC,
                   Appellant

                            v.

                      CROCS, INC.,
                         Appellee
                  ______________________

                        2020-1167
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/002,100.
                   ______________________

                Decided: February 18, 2021
                 ______________________

    MATT BERKOWITZ, Shearman & Sterling LLP, Menlo
 Park, CA, argued for appellant. Also represented by YUE
 WANG; PATRICK ROBERT COLSHER, MARK A. HANNEMANN,
 THOMAS R. MAKIN, New York, NY; LAURA KIERAN
 KIECKHEFER, San Francisco, CA.

     MICHAEL BERTA, Arnold & Porter Kaye Scholer LLP,
 San Francisco, CA, argued for appellee. Also represented
 by SEAN MICHAEL CALLAGY; MARK CHRISTOPHER FLEMING,
 Wilmer Cutler Pickering Hale and Dorr LLP, Boston, MA;
 BENJAMIN S. FERNANDEZ, Denver, CO.
Case: 20-1167    Document: 66      Page: 2    Filed: 02/18/2021




 2                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



                  ______________________

     Before NEWMAN, DYK, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     Mojave Desert Holdings, LLC 1 appeals from a final
 written decision of the Patent Trial and Appeal Board
 (“Board”) following inter partes reexamination of U.S. Pa-
 tent No. D517,789 (“’789 patent”). See U.S.A. Dawgs, Inc.
 v. Crocs, Inc., 2019 Pat. App. LEXIS 6418 (P.T.A.B. Sept.
 10, 2019) (“Board Decision”). Mojave argues that the Board
 legally erred in its analysis of the prior art. Because we
 discern no reversible error, we affirm.
                              I.
                              A.
     The ’789 patent, a design patent titled “Footwear,” is-
 sued on March 28, 2006. The patent claims “[t]he orna-
 mental design for footwear, as shown and described” in the
 patent’s seven figures. ’789 patent, claim 1. Figures 3, 4,
 5, and 7, which collectively show the outside, front, bottom,
 and rear of the shoe, provide a sufficient representation of
 the claimed design:




      1  On February 11, 2021, we granted Mojave’s motion
 to substitute for U.S.A. Dawgs, Inc. (“Dawgs”). See Mojave
 Desert Holdings, LLC v. Crocs, Inc., No. 2020-1167, 2021
 WL 499576 (Fed. Cir. Feb. 11, 2021).
Case: 20-1167     Document: 66     Page: 3      Filed: 02/18/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.                 3




 ’789 patent, Figure 3 (left side view).




 ’789 patent, Figure 4 (front view).




 ’789 patent, Figure 5 (rear view).
Case: 20-1167    Document: 66     Page: 4   Filed: 02/18/2021




 4               MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.




 ’789 patent, Figure 7 (bottom view).
                             B.
     On August 24, 2012, Dawgs filed a request for inter
 partes reexamination of the ’789 patent, which the U.S. Pa-
 tent and Trademark Office ordered on November 19, 2012.
 Although Dawgs proposed rejections, the examiner did not
 adopt them. Instead, the examiner issued a final rejection
 on August 9, 2017, finding that the design claimed in the
 ’789 patent was anticipated by “the shoe shown in the Ex-
 aminer’s Citation U,” which the examiner included in the
 examiner’s appendix, UX. J.A. 1745.
Case: 20-1167    Document: 66      Page: 5      Filed: 02/18/2021




 MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.                 5



     The examiner’s appendix contains a collection of web
 pages acquired by the examiner using the Wayback Ma-
 chine. 2 The examiner compiled the key images as Fig-
 ure 11:




    2    The Wayback Machine is an online digital archive
 of web pages. It is run by the Internet Archive, a nonprofit
 library in San Francisco, California.
Case: 20-1167    Document: 66       Page: 6   Filed: 02/18/2021




 6                MOJAVE DESERT HOLDINGS, LLC   v. CROCS, INC.



 J.A. 2132 (Figure 11).
     Crocs appealed the examiner’s final rejection to the
 Board. On September 10, 2019, following an oral hearing,
 the Board issued a Final Written Decision reversing the
 examiner’s anticipation finding.
     Dawgs timely appealed, and we have allowed Mojave
 to substitute. We have jurisdiction to hear appeals of final
 written decisions from the Board under 28 U.S.C.
 § 1295(a)(4)(A).
                              II.
      We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. See In re Gart-
 side, 203 F.3d 1305, 1316 (Fed. Cir. 2000). “A finding is
 supported by substantial evidence if a reasonable mind
 might accept the evidence to support the finding.” Q.I.
 Press Controls, B.V. v. Lee, 752 F.3d 1371, 1378–79 (Fed.
 Cir. 2014). Anticipation is a question of fact that we review
 for substantial evidence. HTC Corp. v. Cellular Commc’ns
 Equip., LLC, 877 F.3d 1361, 1368 (Fed. Cir. 2017).
    Having reviewed the Board’s decision and the record,
 we discern no reversible error. We therefore affirm.
                          AFFIRMED
                            COSTS
     No costs.